                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


NEDA BERNADETTE FINLEY,
Individually and as Personal
Representative of the Estate of
JOE DALE FINLEY, Deceased,

       Plaintiff,

vs.                                                          Civ. No. 18-761 KG/SCY

FCA US, LLC, and CIMINO BROS.
FORD, INC.,

       Defendants.


                                    ORDER OF REMAND

       This matter comes before the Court upon Plaintiff’s Motion to Remand, filed August 22,

2018. (Doc. 13). Defendant FCA US, LLC filed a response on September 5, 2018, and Plaintiff

filed a reply on September 11, 2018. (Docs. 15 and 16).

       On October 23, 2018, the Court held a telephonic hearing on Plaintiff’s Motion to

Remand. At the hearing, James Ragan and Gilbert Arazolo represented Plaintiff while Roy

Spezia and Seth McMillan represented Defendant FCA US, LLC. No representative for

Defendant Cimino Bros. Ford, Inc. appeared at the hearing.

       Having considered Plaintiff’s Motion to Remand, the accompanying briefing, the

argument of counsel at the October 23, 2018, telephonic hearing, and for the reasons stated on

the record at that hearing,
      IT IS ORDERED that

      1. Plaintiff’s Motion to Remand (Doc. 13) is granted; and

      2. this case is remanded to the First Judicial District Court, County of Rio Arriba, State

of New Mexico.




                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE




                                               2
